DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Reconsideration
Applicant's reply filed 5/13/2021 has been entered. The claims were not amended with the most recent reply. Claims 1, 2, 7-9, 11, 13, 18, 21, 22, and 31 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 2, 7-9, 11, 13, 18, 21, 22, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krüger et al. (WO 2009/087087) in view of Drapeau et al. (WO 2006/026447), Blatný et al. (Journal of Chromatography A (1997), v757, p297-302), and Bertheussen (US 5,045,454; Reference A).
The preamble of claim 1 has been fully considered but are not afforded any patentable weight as these preambles to not further manipulatively limit the claimed methods. See M.P.E.P. § 2111.02. Any teaching to the manipulative steps of the claims towards in vitro cell culture methods and adding iron therein will necessarily read on claim 1.
inter alia CHO cells (page 18, 2nd paragraph), reading on claim 13. Krüger teaches bioreactors (p24, lines 11-20; also p22, line 28 through p29, line 16), reading in-part on the at least 10L volume of the cell culture media of claim 1. Krüger teaches a preferred embodiment wherein the culture is free of proteins (p11, lines 10-12), reading in-part on the trace iron concentrations of claim 1. 
Regarding claim 1, Krüger does not teach a cell culture medium of at least 10L or a cell culture apparatus capable of holding at least 10L. Regarding claim 1, Krüger is silent regarding any trace (i.e. non-added and less than 100 μM) iron in the aqueous culture media. Regarding claim 18, Krüger does not teach a cell culture system/bioreactor capable of holding at least about 500 L. Regarding claim 21, Krüger does not teach cells carrying a vector encoding for any generic recombinant protein. Regarding claim 22, Krüger does not teach an antibody or fragment thereof (fragment 
Drapeau teaches a system and methods for large scale production of proteins and/or polypeptides in mammalian cell culture (Abstract). Drapeau teaches a large scale (e.g. 500 L) production method of recombinant proteins including Bone Morphogenetic Protein , BMP (see page 19) comprising (a) culturing cell lines such as CHO cells (see page 25) using media (see page 45, table 1, Medium 1), reading on culture volume of claims1, 18, and 21. Drapeau teaches further purification of the recombinant proteins using routine methods (¶00188), reading on claim 31. Drapeau teaches that the methods of recombinant protein production encompasses making antibodies or fragments thereof (¶00112, 00121, 00135; Example 7 for anti-GDF-8), reading on claim 22.
Blatný teaches that water comprises variable and trace (e.g. micromolar as µg/L) quantities of iron, and that tap water comprises 85 ± 19 μg/L (Table 1). Therefore the aqueous culture medium of Krüger as evidenced by Blatný reads on the trace (i.e. non-added) iron of claim 1.
Bertheussen teaches a serum-free eukaryotic cell growth medium composition comprising iron chelate (Abstract). Bertheussen teaches that iron chelate replaces transferrin as a source of iron, wherein the transferrin is usually present through the addition of serum and that most cell types require iron (Col. 1, lines 25-39), reading on claim 1. Bertheussen teaches a preferred iron chelate concentration of 1-10 µM or 0.5-6 µM (Col. 3, lines 22-32; also, Example 8), reading on the trace iron concentrations of 
Regarding the volume limitation of claim 1 and then claims 18, 21, 22, and 31, it would have been obvious before the invention was made to scale-up the methods of Krüger to produce the recombinantly-expressed proteins/antibodies of Drapeau. A person of ordinary skill in the art would have had a reasonable expectation of success in  scaling up because mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). The skilled artisan would have been motivated to do so because the scaled up methods of Krüger in culture medium comprising iron and spermine would be predictably advantageous to improve mammalian cell viability in methods of making the recombinantly-expressed proteins/antibodies of Drapeau and therefore likely improve the final yield of said recombinant proteins.
Regarding the trace iron concentration less than 100 μM of claim 1, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell culture medium differs, and if so to what extent, from the cell culture medium discussed in Krüger and in view of trace iron concentrations found in water as taught by Blatný.  Krüger’s cell culture medium is similar to the claimed cell culture medium as Krüger explicitly adds iron to cell culture medium lacking added iron, and Blatný teaches overlapping trace iron concentrations are inherently found in water that does not comprise added iron. Therefore, the cited art taken as a whole demonstrates a reasonable probability that the cell culture medium of Krüger is either 
Alternatively regarding the trace iron concentrations of claim 1, it would have been obvious before the invention was made to add the trace iron concentrations of Bertheussen to the culture medium of Kruger prior to the addition of the higher iron concentrations of Kruger. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Kruger and Bertheussen are directed towards eukaryotic cell culture media, particularly serum or protein-free media, and towards methods of culturing eukaryotic cells with media comprising chelated iron. The skilled artisan would have been motivated to do so because Bertheussen teaches that chelated iron is usually a required mineral for eukaryotic cells, and so the addition would predictably enhance the methods of Kruger in culturing eukaryotic cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Remarks
Applicant’s arguments on pages 4-9 of the reply have been fully considered, but are not found persuasive of error. Applicant relies on the declaration both dated 7/31/2020, which was fully considered but not found persuasive of non-obviousness in the last Office Action dated 1/14/2021. Similarly, Applicant repeats arguments presented in the last reply dated 7/31/2020 which was fully considered but not found 
In so much that the claims were not amended and no new factual evidence was presented for consideration with the instant reply, the declaration and instant yet previously presented arguments remain unpersuasive of error.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653